Exhibit 10.12
Employment Agreement
Parties

1.   Universal Biosensors Pty Ltd ACN 098 234 309 of 103 Ricketts Road Mount
Waverley, Victoria 3149, Australia (Company).   2.   Adrian Oates of 3/1
Ardmillan Road, Moonee Ponds, Victoria, 3039 (Employee).

Recital

A.   This agreement sets out the terms and conditions on which the Company has
agreed to employ the Employee.

Operative clauses

1.   Definitions and Interpretation       In this agreement, unless the context
other wise requires:       Business means the research, development and
commercialisation activities of the Company;       Business Day means any day on
which trading banks are open for business in Melbourne, Australia (other than a
Saturday or a Sunday);       Confidential Information means any information
obtained by the Employee in the course of the Employment whether in written,
electronic or oral form and including:

  a.   all commercial information about the Company and the Business and persons
with whom the Company and Business deal from time to time;     b.   all
commercial information about the business, financial plans and strategy of the
Company;     c.   all trade secrets, know-how and other processes of the
Business; and     d.   any information marked “confidential” or which the
Company inform the Employee is confidential or a trade secret;

    but excluding:

  e.   information in the public domain at the date of this agreement;     f.  
information which comes into the public domain after the date of this agreement
otherwise than by breach of the Employee’s obligation of confidentiality
contained in this agreement; and

Universal Biosensors Pty Ltd - 2007 Employment Agreement

 



--------------------------------------------------------------------------------



 



  g.   information which the Employee lawfully possessed before obtaining it in
the course of the Employment;

Effective Date means the date set out in item 2 of the schedule to this
agreement; and
Employment means the employment of the Employee under this agreement.

2.   Interpretation

In this agreement, unless the context otherwise requires:

  2.1   headings do not affect interpretation;     2.2   singular includes
plural and plural includes singular;     2.3   words of one gender include any
gender;     2.4   reference to a person includes a corporation, joint venture,
association, government body, firm and any other entity;     2.5   reference to
a party includes that party’s personal representatives, successors and permitted
assigns;     2.6   a provision must be read down to the extent necessary to be
valid. If it cannot be read down to the extent, it must be severed;     2.7  
another grammatical form of a defined expression has a corresponding meaning;  
  2.8   “$” or “dollars” is a reference to the lawful currency of Australia.

3.   Appointment

  3.1   Employment         The Company employs the Employee on the terms of this
agreement.     3.2   Location         The Employee will be based in Victoria,
Australia unless otherwise agreed by the Company and the Employee. The Employee
may be required to travel from time to time as the business dictates.

4.   Term

  4.1   Start

Universal Biosensors Pty Ltd - 2007 Employment Agreement

 



--------------------------------------------------------------------------------



 



      The Employment commences on the Commencement Date. This agreement takes
effect from the Effective Date.     4.2   End         The Employment continues
until terminated in accordance with the terms of this agreement.

5.   Position and Duties

  5.1   Title         The Employee is to be employed in the role and with the
title set out in item 3 of the schedule. The Company may from time to time
change the title.     5.2   Responsibilities         The Employee will be
responsible for the matters or activities described in item 4 of the schedule.
The Company may from time to time alter the duties or activities of the
Employee.     5.3   Duties         The Employee must:

  5.3.1   report as directed by the Managing Director in relation to the matters
or activities for which the Employee is responsible;     5.3.2   observe all
Company policies, rules, regulations and directions of the Company;     5.3.3  
perform the responsibilities for which the Employee is employed faithfully and
to the best of the Employee’s ability and the parties will consult with each
other where necessary to enable the Employee to properly perform his
responsibilities;     5.3.4   use the Employee’s best endeavours in the
furtherance of the business of the Company; and     5.3.5   work during normal
business hours and other hours reasonably required by the Company.

  5.4   Exclusivity         The Employee will devote his time and attention
exclusively to the Business and affairs of the Company. The Employee must work
normal business hours and other hours reasonably required by the Company. The
Employee is not

Universal Biosensors Pty Ltd - 2007 Employment Agreement

 



--------------------------------------------------------------------------------



 



      entitled to additional remuneration for work outside of or in additional
to normal business hours.

6.   Remuneration and Benefits

  6.1   Salary

  6.1.1   On and from the Commencement Date, the Employee is entitled to a
salary of the amount set out in item 5 of the schedule.     6.1.2   The salary
is to be paid by equal monthly installments into a bank account nominated by the
Employee.

  6.2   Salary Review         The annual salary in clause 6.1 is to be reviewed
at the interval set out in item 6 of the schedule. Employee acknowledges that
the remuneration specified in this agreement is sufficient to cover payment for
all overtime work the Employee may conduct.     6.3   Other Benefits         The
Employee will be entitled to:

  6.3.1   leave — annual leave as required by law to be taken at times to be
agreed with the Company;     6.3.2   sick leave and long service leave — in
accordance with the law;     6.3.3   expenses — reimbursement of expenses
properly incurred in the course of the Employment subject to provision to the
Company of receipts and related documentation in accordance with the policies
and procedures established by the Managing Director from time to time;     6.3.4
  superannuation payments — in accordance with the law; and     6.3.5   other
benefits set out in item 7 of the schedule.

7.   Confidential Information

  7.1   Maintenance of Confidentiality         During and after the Employment,
the Employee may use or disclose Confidential Information only for the following
purposes:

Universal Biosensors Pty Ltd - 2007 Employment Agreement

 



--------------------------------------------------------------------------------



 



  7.1.1   to perform the Employee’s responsibilities and discharge the
Employee’s duties under this agreement;     7.1.2   if the Company has otherwise
consented in writing; or     7.1.3   if required by statute or law

  7.2   Security         The Employee must:

  7.2.1   keep the Confidential Information in the Employee’s custody or control
(to the extent not within the custody or control of the Company);     7.2.2  
keep the Confidential Information in a secure manner;     7.2.3   immediately
notify the Company of any suspected or actual unauthorised use, copying or
disclosure of Confidential Information of which the Employee becomes aware;    
7.2.4   provide any assistance reasonably requested by the Company from time to
time in relation to any proceedings the Company may institute to protect the
Confidential Information from unauthorised use, copying or disclosure;     7.2.5
  not make any unauthorised copies of the whole or any part of the Confidential
Information; and     7.2.6   if required by the Company, mark copies of
Confidential Information “confidential”.

  7.3   Continuing Obligations         The obligations of the Employee under
this clause 7, survive termination of the agreement.

8.   Cessation of Employment Obligations       Upon cessation of the Employment,
the Employee must:

  8.1   deliver all Confidential Information in the Employee’s custody or
control to the Company;     8.2   if requested by the Company, delete all
Confidential Information held in electronic or other media form in the
Employee’s custody or control; and

Universal Biosensors Pty Ltd - 2007 Employment Agreement

 



--------------------------------------------------------------------------------



 



  8.3   if requested by the Company, provide a certificate confirming that the
Employee has complied with its obligations under this clause.

9.   Intellectual Property

  9.1   Disclosure         The Employee must promptly, fully and effectively
disclose to the Company or its nominee in such form as the Company may
reasonably require, full details of:

  9.1.1   each and every invention (whether patentable or not), design (whether
registrable or not), trademark or service mark;     9.1.2   any copyright
material;     9.1.3   any trade secret or other Confidential Information;    
9.1.4   any computer program material (including source codes, algorithms,
logical ideas, concepts and processes, charts, tables and diagrams);     9.1.5  
processes, know-how or improvements;     9.1.6   literary, artistic or other
copyrightable works; and     9.1.7   any other intellectual property of any
kind,

      made, written, developed or discovered by the Employee (whether alone or
with others) in the course of the Employment (whether in or out of working
hours) and whether or not capable of statutory protection (“Intellectual
Property”).     9.2   Assignment

  9.2.1   In exchange for the benefits conferred on the Employee during the
course of the Employment, the Employee agrees that by reason of this clause, all
Intellectual Property created during the course of the Employment (whether in or
out of working hours) belongs to and is the property of the Company or its
nominee. Accordingly the Employee must:

  a)   at the request and expense of the Company; and     b)   without
additional compensation from the Company,

      sign all such documents or instruments (including assignment deeds) and do
all such things as may be necessary to vest, confirm, perfect and record the
ownership by the Company or its nominee throughout the world of its

Universal Biosensors Pty Ltd - 2007 Employment Agreement

 



--------------------------------------------------------------------------------



 



      right, title and interest to any Intellectual Property and to enable the
Company or its nominee to acquire and preserve such rights and to have the full
enjoyment of such rights.

  9.2.2   In order to give effect to the assignment in clause 9. 2.1, with
respect to any moral rights which are not capable of assignment, the Employee
consents to:

  a)   all acts or omissions by the Company in relation to the Employee’s moral
rights in all Intellectual Property; and     b)   the infringement of the
Employee’s moral rights in all Intellectual Property by the Company, its
licensees, assignees and successors in title and any person authorised by the
Company at the absolute discretion of the Company and without reference to the
Employee.

  9.2.3   The Employee irrevocably appoints the Company and any director of the
Company jointly and severally to be his attorney:

  a)   to sign any instrument on his behalf;     b)   to do any act in his name,
    to give effect to this clause.

  9.4   Continuing Obligations         The obligations of the Employee under
this clause 9, survive termination of this agreement.

10.   Termination

  10.1   Probation         Within three months after the Commencement Date,
either party may terminate the Employment by giving one week’s written notice to
the other party.     10.2   Resignation or Retirement

  10.2.1   The Employee may resign or retire by giving not less than three
months written notice to the Company or such shorter periods as mutually agreed.
The Company may pay the Employee for the notice period, or require the Employee
to work some of the notice period and pay the Employee in lieu for the balance
of the period.     10.2.2   The resignation or retirement is effective on expiry
of the notice period notified in accordance with clause 10.2.1.

Universal Biosensors Pty Ltd - 2007 Employment Agreement

 



--------------------------------------------------------------------------------



 



10.3   Termination for incapacity

  10.3.1   The Company may terminate the Employment at anytime if the Employee
is mentally or physically unfit to perform the Employee’s responsibilities and
discharge the Employee’s duties under this agreement for a total consecutive
period of 2 months in any 12 month period.     10.3.2   The Company must give
the Employee not less than 1 month’s written notice of its intention to
terminate under this clause 10.3.

10.4   Termination for cause       The Company may terminate the Employment at
any time with immediate effect for cause, by giving notice to the Employee
specifying the cause of termination. For the purpose of this agreement “cause”
means:

  10.4.1   default by the Employee in the performance of the Employee’s
responsibilities or the discharge of the Employee’s duties under this agreement;
    10.4.2   fraudulent or dishonest conduct by the Employee;     10.4.3  
intemperate use of alcohol or drugs by the Employee;     10.4.4   conviction of
the Employee for the commission of a felony; or     10.4.5   willful or
intentional injury to the Company’s Business or affairs.

10.5   Termination by Company on Notice       The Company may terminate the
Employment at any time by giving three months notice to the Employee. The
Company may pay the Employee for the notice period in lieu of notice, or require
the Employee to work some of the notice period and pay the Employee in lieu for
the balance of the period.   10.6   Reasonableness       The Employee
acknowledges that the periods of notice or lack of a period of notice, as the
case may be, as set out in this clause 10, are fair and reasonable.   10.7  
Accrued Rights       Termination of the Employment does not affect any accrued
rights or remedies one party may have against another in connection with this
agreement arising prior to termination.

Universal Biosensors Pty Ltd - 2007 Employment Agreement

 



--------------------------------------------------------------------------------



 



  10.8   Obligations on Termination or Cessation of Employment

  10.8.1   Termination or cessation of the Employment does not affect the
Employee’s obligations under clauses 7, 8,9 or 11.     10.8.2   On termination
or cessation of the Employment, the Employee must also deliver to the Company or
its nominee:

  (a)   all property belonging to or leased by the Company in the Employees
control (including, without limitation, stationery, cheque books, books,
documents, records, disks, access cards, keys, telephones, computers, credit
cards and vehicles)     (b)   computer log-in codes and all other passwords and
access codes; and     (c)   the matters required to be returned under clause 8.

  10.9   Redundancy         No “redundancy” or other termination payments, other
than those set out in this agreement are payable.

11.   Non Competition

  11.1   Covenant

  11.1.1   The Employee must not, during the Employment and, if the Employer so
requests for a period of up to 12 months after the Employment ends, as principal
employee consultant agent or director:

  a)   carry on or be engaged in or associated with a business same as or
similar to, any part of the Business in which the Company is or was involved;  
  b)   directly or indirectly, induce or attempt to induce any customer of the
Company to deal with the Employee or any other person;     c)   accept work,
similar to that performed by the Company, from any customer of the Company;    
d)   induce or attempt to induce any person to leave the employment of the
Employer; or     e)   interfere with or seek to interfere with the relationship
between the Company (on one hand) and any third party (on the other hand).

Universal Biosensors Pty Ltd - 2007 Employment Agreement

 



--------------------------------------------------------------------------------



 



  11.1.2   In this clause, customer means a person who is, or was within the
12 months immediately before the Employment ended, a customer of the Company.  
  11.1.3   If the Company requests that the Employee undertake the provisions
set out in clauses 11.1.1, then the Company shall pay to the Employee the
equivalent of their salary just prior to the termination of the Employment, for
the period during which the Company wishes to restrain the Employee after their
termination.

  11.3   Reasonableness         The Employee acknowledges that the prohibitions
and restrictions contained in this clause 11 are reasonable in the circumstances
and necessary to protect the Company and the Business and its goodwill.

12.   Notice       Notices or other communications must be given in writing in
the English language to the address of the party listed at the beginning of this
agreement or such other address as the party may notify to the other for the
purpose of this agreement. The notice or communication may be delivered to the
person’s address or facsimile.   13.   No Assignment       Neither party
may:     

  13.1   assign its rights under this agreement to a third party; or     13.2  
cause a third party to assume its obligations under this agreement.

14.   Governing Law       This agreement is governed by the law of Victoria.  
15.   Counterparts       This agreement may be executed in any number of
counterparts. A counterpart may be a facsimile. Together all counterparts make
up one document.

Universal Biosensors Pty Ltd - 2007 Employment Agreement

 



--------------------------------------------------------------------------------



 



EXECUTED as an agreement on 15 August 2007.
Signed for and behalf of
UNIVERSAL BIOSENSORS PTY LTD

     
/s/ Mark Morrisson
 
Mark Morrisson
   
Chief Executive Officer
   

         
Signed by Adrian Oates
in the presence of:
  /s/ Adrian Oates
 
   

     
/s/ Kylie Maher
 
   
Witness
   

     
/s/ Kylie Maher
 
   
Name (please print)
   

Universal Biosensors Pty Ltd - 2007 Employment Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE

     
Item 1
   
 
   
Commencement Date:
  TBA, or such other date as the parties may agree.
 
   
Item 2
   
 
   
Effective Date
  The date of last execution of this agreement
 
   
Item 3
   
 
   
Title:
  Vice President of Quality and Regulatory Affairs
 
   
Item 4
   
 
   
Responsibilities:
  As per Position Description annexed to this agreement (to be provided by the
Company before the Commencement Date) and such other responsibilities as may be
advised by the Managing Director.
 
   
Item 5
   
 
   
Salary:
   $250,000 gross per annum (ie before deductions for taxes etc)
 
   
Superannuation:
   9% of annual salary or such other amount as required by law
 
   
Item 6
   
 
   
Salary Review Date:
  Annually on or about the time the Board considers salary reviews each year
 
   
Item 7
   
 
   
Other Benefits:
  Mobile phone for use in connection with the Business.
 
   
 
  The employee will be granted 400,000 options in Universal Biosensors Inc under
the terms of the Universal Biosensors Inc’s employee incentive plan. The
employee options will be

Universal Biosensors Pty Ltd - 2007 Employment Agreement

 